DETAILED ACTION
Pending Claims
Claims 1-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, claims 1-5 & 8-10 are drawn to a prepreg; however, the claims only require a thermosetting resin composition.  It is unclear how the thermosetting resin composition can fulfill a prepreg without some type of fiber base material, which is impregnated with the thermosetting resin composition (see paragraphs 0075-0076 of the instant specification; see also paragraphs 0140-0145 of the pre-publication).  Claims 6 and 7 are rejected because they are dependent from claim 1; and claims 11 and 12 are rejected because they are dependent from claim 2.
Further regarding claim 3, claim 3 states: (3) wherein a content of the (a) dicyandiamide is 0.05 to 1.5 parts by mass with respect to 100 parts by mass of a solid content of the resin component in the thermosetting resin composition.  It is unclear what “the resin component” is referring to.  It appears that components (c) and (d) form a resin; however, none of (a), (b), (c), and (d) are presented as resins. 
Further regarding claims 1, 3 and 5-7, in light of the issue above, it is unclear how the combination of components (a), (b), (c), and (d) yields a thermosetting resin composition.  None of these materials are thermosetting resins.
Further regarding claims 6 and 7, claim 6 states: (6) a coreless substrate comprising an insulating layer formed using the prepreg (of claim 1).  It is unclear how exactly the prepreg is “used”.  The product-by-process limitation fails to disclose any active, positive steps.  Claim 7 is rejected because it is dependent from claim 6.
Further regarding claim 8, claim 8 states: (8) wherein a content of the (a) dicyandiamide is 0.05 to 1.5 parts by mass with respect to 100 parts by mass of a solid content of the resin component in the thermosetting resin composition.  In is unclear if “the resin component” is limited to (X); or if this embraces optional materials, such as (e) introduced in claim 9.
Further regarding claims 11 and 12, claim 11 states: (11) a coreless substrate comprising an insulating layer formed using the prepreg (of claim 2).  It is unclear how exactly the prepreg is “used”.  The product-by-process limitation fails to disclose any active, positive steps.  Claim 12 is rejected because it is dependent from claim 11.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Regarding claims 1 and 3-7, for improved clarity, claim 1 should feature “a thermosetting composition”.  In addition, claim 1 should feature: “(e) optionally at least one thermosetting resin”.  Claims 3-7 are objected to because they are dependent from claim 1.  Appropriate correction is required.
Regarding claims 2 and 8-12, for improved clarity, claim 2 should feature: “(e) optionally at least one thermosetting resin”.  Claims 8-12 are objected to because they are dependent from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 102079875 A) in view of Galster et al. (US 2013/0199832 A1).
Regarding claims 1 and 3-5, Fang et al. disclose: (1) a prepreg (Abstract; page 6, lines 5-15 and page 8, line 25 through page 9, line 14 of the machine translation), comprising a thermosetting resin composition (Abstract; page 7, line 9 through page 8, line 15 of the machine translation) containing: 
(a) dicyandiamide (page 8, line 1 of the machine translation), 
a catalyst (page 8, lines 1-3 of the machine translation), 
(c) an amine compound having at least two primary amino groups (page 7, lines 16-17 of the machine translation), and 
(d) a maleimide compound having at least two N-substituted maleimide groups (page 7, lines 19-21 of the machine translation);
(3) wherein a content of the (a) dicyandiamide is 0.05 to 1.5 parts by mass with respect to 100 parts by mass of a solid content of the resin (and resin forming) component in the thermosetting resin composition (Examples: 1 (0.267 per 100), 2 (0.246 per 100), and 3 (0.235 per 100) on pages 10-11 of the machine translation);
(4) wherein the thermosetting resin composition further contains at least one (e) thermosetting resin selected from the group consisting of an epoxy resin and a cyanate resin (page 7, lines 23-33 of the machine translation); and
(5) wherein the thermosetting resin composition further contains (f) an inorganic filler (page 8, lines 5-11 of the machine translation).
The material of Fang et al. is used for the production of printed circuit boards and IC package carriers (see Abstract; page 6, line 26 through page 7, line 4 of the machine translation).  Fang et al. fail to disclose: (1) (b) an adduct of a tertiary phosphine and quinones.  Rather, they contemplate the use of tertiary phosphorus catalysts (see page 8, lines 1-3 of the machine translation).  In light of this, Galster et al. disclose a related thermosetting material used for circuit boards (see Abstract; paragraphs 0046-0078).  Galster et al. identify dicyandiamide as a preferred hardener for their thermosetting material (see paragraph 0052).  In addition, Galster et al. demonstrate that “triphenylphosphine-1,4-benzoquinone adduct” is recognized in the art as a suitable (tertiary phosphorus) catalyst for this type of formulation (see paragraph 0055).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Fang et al. with the instantly claimed (b) adduct of a tertiary phosphine and quinones because: (a) the material of Fang et al. is used for the production of printed circuit boards and IC package carriers; (b) Fang et al. contemplate the use of tertiary phosphorus catalysts; (c) Galster et al. disclose a related thermosetting material used for circuit boards and identify dicyandiamide as a preferred hardener for their thermosetting material; (d) Galster et al. further demonstrate that “triphenylphosphine-1,4-benzoquinone adduct” is recognized in the art as a suitable (tertiary phosphorus) catalyst for this type of formulation; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the recitation “for a coreless substrate” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the prepreg, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The prepreg resulting from the combined teachings of {Fang et al. and Galster et al.} appears to be capable of performing this intended use because it obviously satisfies all of the material/chemical limitations of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 102079875 A) in view of Galster et al. (US 2013/0199832 A1) and Miyamoto (US 2017/0042044 A1).
Regarding claims 6 and 7, the combined teachings of Fang et al. and Galster et al. are as set forth above and incorporated herein.  The material of Fang et al. is used for the production of printed circuit boards and IC package carriers; however, they fail to disclose: (6) a coreless substrate comprising an insulating layer formed using the prepreg; and (7) a semiconductor package comprising a semiconductor element mounted on the coreless substrate.
Miyamoto discloses a coreless substrate printed wiring board prepared with a thermosetting prepreg material (see paragraphs 0430-0448; see also paragraphs 0001-0007).  He demonstrates that any known thermosetting prepreg material used in the field of printed wiring boards is recognized in the art as suitable for the production of coreless substrate printed wiring boards (see paragraphs 0448 & 0279-0283).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed coreless substrate (and semiconductor package thereof) with the prepreg resulting from the combined teachings of {Fang et al. and Galster et al.} because: (a) the material of Fang et al. is used for the production of printed circuit boards and IC package carriers; (b) Miyamoto discloses a coreless substrate printed wiring board prepared with a thermosetting prepreg material; (c) Miyamoto demonstrates that any known thermosetting prepreg material used in the field of printed wiring boards is recognized in the art as suitable for the production of coreless substrate printed wiring boards; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 2012/0077401 A1) in view of Galster et al. (US 2013/0199832 A1).
Regarding claims 2 and 8-10, Kotake et al. disclose: (2) a prepreg (Abstract; paragraphs 0117-0123 & 0169), comprising a thermosetting resin composition (Abstract; paragraphs 0155-0165; Example 16 in Table 4 & Example 19 in Table 5) containing: 
(a) dicyandiamide (Example 16 in Table 4 & Example 19 in Table 5; see also paragraphs 0093-0094 & 0164), 
a catalyst (paragraphs 0093 & 0095), and 
(X) an amino-modified polyimide resin (Example 16 in Table 4 & Example 19 in Table 5; see also paragraphs 0146-0147), wherein the (X) amino-modified polyimide resin is a reaction product of (c) an amine compound having at least two primary amino groups in its molecular structure (paragraphs 0146-0147; see also paragraphs 0043-0044) and (d) a maleimide compound having at least two N- substituted maleimide groups in its molecular structure (paragraphs 0146-0147; see also paragraphs 0041-0042);
(8) wherein a content of the (a) dicyandiamide is 0.05 to 1.5 parts by mass with respect to 100 parts by mass of a solid content of the resin component in the thermosetting resin composition (Example 16 in Table 4 (1.25 per 100) & Example 19 in Table 5 (1.25 per 100));
(9) wherein the thermosetting resin composition further contains at least one (e) thermosetting resin selected from the group consisting of an epoxy resin and a cyanate resin (Example 16 in Table 4 & Example 19 in Table 5; see also paragraphs 0157 & 0052-0055); and
(10) wherein the thermosetting resin composition further contains (f) an inorganic filler (Example 16 in Table 4 & Example 19 in Table 5; see also paragraphs 0160 & 0067-0072).
The material of Kotake et al. is used for the production of printed wiring boards (see Abstract; paragraphs 0124-0128).  Kotake et al. fail to disclose: (2) (b) an adduct of a tertiary phosphine and quinones.  Rather, they contemplate the use of organic phosphorus catalysts (see paragraph 0095).  In light of this, Galster et al. disclose a related thermosetting material used for circuit boards (see Abstract; paragraphs 0046-0078).  Galster et al. identify dicyandiamide as a preferred hardener for their thermosetting material (see paragraph 0052).  In addition, Galster et al. demonstrate that “triphenylphosphine-1,4-benzoquinone adduct” is recognized in the art as a suitable (organic phosphorus) catalyst for this type of formulation (see paragraph 0055).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Kotake et al. with the instantly claimed (b) adduct of a tertiary phosphine and quinones because: (a) the material of Kotake et al. is used for the production of printed wiring boards; (b) Kotake et al. contemplate the use of organic phosphorus catalysts; (c) Galster et al. disclose a related thermosetting material used for circuit boards and identify dicyandiamide as a preferred hardener for their thermosetting material; (d) Galster et al. further demonstrate that “triphenylphosphine-1,4-benzoquinone adduct” is recognized in the art as a suitable (organic phosphorus) catalyst for this type of formulation; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the recitation “for a coreless substrate” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the prepreg, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The prepreg resulting from the combined teachings of {Kotake et al. and Galster et al.} appears to be capable of performing this intended use because it obviously satisfies all of the material/chemical limitations of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 2012/0077401 A1) in view of Galster et al. (US 2013/0199832 A1) and Miyamoto (US 2017/0042044 A1).
Regarding claims 11 and 12, the combined teachings of Kotake et al. and Galster et al. are as set forth above and incorporated herein.  The material of Kotake et al. is used for the production of printed wiring boards; however, they fail to disclose: (11) a coreless substrate comprising an insulating layer formed using the prepreg; and (12) a semiconductor package comprising a semiconductor element mounted on the coreless substrate.
Miyamoto discloses a coreless substrate printed wiring board prepared with a thermosetting prepreg material (see paragraphs 0430-0448; see also paragraphs 0001-0007).  He demonstrates that any known thermosetting prepreg material used in the field of printed wiring boards is recognized in the art as suitable for the production of coreless substrate printed wiring boards (see paragraphs 0448 & 0279-0283).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed coreless substrate (and semiconductor package thereof) with the prepreg resulting from the combined teachings of {Kotake et al. and Galster et al.} because: (a) the material of Kotake et al. is used for the production of printed wiring boards; (b) Miyamoto discloses a coreless substrate printed wiring board prepared with a thermosetting prepreg material; (c) Miyamoto demonstrates that any known thermosetting prepreg material used in the field of printed wiring boards is recognized in the art as suitable for the production of coreless substrate printed wiring boards; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 1, 2022